DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 7th, 2022 has been entered.
Applicant’s amendments to the specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed 03/15/2022.
Applicant’s amendments to claims 10 and 19  have overcome the 35 USC 112 rejections set forth in the Non-Final Office Action mailed 03/15/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation “wherein each of the three sensor coils are oriented 60°  relative to one another about a vertical axis of the system”, which contradicts from the claim which it depends, claim 14, which recites “a first sensor coil; a second sensor coil oriented orthogonal to the first sensor coil and fixedly positioned relative to the first sensor coil; and a third sensor coil oriented orthogonal to the first and second sensor coils and fixedly positioned relative to the first and second sensor coils”. A person of ordinary skill in the art would define “orthogonal” to mean separated by a 90° angle, which contradicts “wherein each of the three sensor coils are oriented 60° relative to one another”.  For examination purposes, this limitation will be interpreted as “wherein each of the three sensor coils are oriented 60° relative to one another”. 

Claim 19 recites the limitation “ wherein each of the sensor coils are oriented  35° relative to one another about a horizontal axis of the system”, which contradicts from the claim which it depends, claim 14, which recites “a first sensor coil; a second sensor coil oriented orthogonal to the first sensor coil and fixedly positioned relative to the first sensor coil; and a third sensor coil oriented orthogonal to the first and second sensor coils and fixedly positioned relative to the first and second sensor coils”. A person of ordinary skill in the art would define “orthogonal” to mean separated by a 90° angle, which contradicts “wherein each of the sensor coils are oriented approximately 35° relative to one another”.  For examination purposes, this limitation will be interpreted as “wherein each of the three sensor coils are oriented 60° relative to one another”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 4, and 11  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, and 10  of U.S. Patent No.  10,772,531 B2 in view of Olson et al. (US 20180042516 A1, hereinafter Olson) and Cohen et al. (US 10069668 B2, hereinafter Cohen). 

Regarding independent claim 1, reference claims 1 and 5 include all of the features of instant  claim 1, except with the exception of the limitation of instant claim 1 directed towards a magnetic field
 generator configured and arranged to generate the magnetic field for localization of the catheter within
the patient; wherein the magnetic reference sensor is positioned within the magnetic field generated by
the magnetic field generator; and wherein the longitudinal axis of each sensor coil is non-parallel
 relative to an axis of the generated magnetic field.
Olson discloses medical positioning systems ([0003],[0008]). Olson teaches a magnetic field generator configured and arranged to generate the magnetic field for localization of the catheter within the patient ( determining the position of catheter [0031], [0032], [0034])  and the longitudinal axis of each sensor coil is non-parallel relative to an axis of the generated magnetic field ( System 10 includes moving imager 18, which includes intensifier 20 and emitter 22, and magnetic positioning system (MPS) 24, which includes position sensor 26 and field generators 28 [0030]; position sensor 26 may include three mutually orthogonal coils [0034];  Field generators 28 transmit magnetic fields that are mutually orthogonal [0037]; magnetic field generators 28 are moveable around the patient, as it is attached to C-arm 30 which rotates, in fig. 1, which implicitly allows for the magnetic field generator to be oriented such that the longitudinal axis of each sensor coil is non-parallel relative to an axis of the generated magnetic field). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of any reference claims 1 and 5 to include a magnetic field generator configured and arranged to generate the magnetic field for localization of the catheter within the patient and the longitudinal axis of each sensor coil is non-parallel relative to an axis of the generated magnetic field, as taught by Olson, in order to increase the signal output of a position sensor located within catheter so that system is better able to process data collected by catheter, as suggested by Olson ([0030]). 
Instant claim 2 is anticipated by reference claim 10. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards a system in which the more than one sensor coil includes three sensor coils that are used to compensate for magnetic distortion which can then be used to accurately locate a catheter. 
Instant claim 4 is anticipated by instant claim 9. 
Regarding dependent instant claim 11, reference claim 1 include all of the features of instant claim 11, except with the exception of the limitation of instant claim 11 directed towards a system that detects a change in the position of the magnetic reference sensor over time associated with patient respiration.
Cohen discloses determining a position and orientation (P&O) of an invasive medical device, such as, for example, a catheter (col 2 lines 11-14) and  a method for compensation for the motion of a moving organ (col 1 lines 59-60).  Cohen teaches a system that further detects a change in the position of the magnetic reference sensor over time associated with patient respiration (The system detects movements of the patient using the PRS (e.g., patient body movements and respiration induced movements). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of reference claim 11 to include a system that further detects a change in the position of the magnetic reference sensor over time associated with patient respiration, as taught by Cohen, in order to achieve the ability to accurately compensate for the motion of a moving region of interest in a patient's body, such as may be needed when superimposing a representation of a catheter tip on an image acquired at a time different than a time when the position of the catheter tip was acquired, as suggested by Cohen (col 2 lines 1-7).
This is a provisional nonstatuatory double patenting rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1- 5, 11-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oren et al. (US Patent No. 10,772,531 B2, hereinafter Oren)  and Olson et al. (US 20180042516 A1, hereinafter Olson).

Regarding claim 1, Oren teaches a system to detect patient respiration in a magnetic field for localization of an intravascular catheter within a patient, the system comprising:
a magnetic reference sensor including more than one sensor coil (metal distortion fixture includes more than one sensor coil positioned at fixed distances and orientations relative to one another, col 2 lines 16-18), each of the sensor coils including a longitudinal axis (each sensor coil inherently has a longitudinal axis; longitudinal axes of the three sensor coils, Col. 7 lines 53-63), and the sensor coils are configured and arranged to sense the magnetic field aligned with the longitudinal axis of the sensor coil and output an electrical signal indicative of the sensed magnetic field (Each of the sensor coils senses the magnetic field aligned with the orientation of the sensor and outputs an electrical signal indicative of the sensed magnetic field, col 2 lines 18-20); 
and wherein the magnetic reference sensor is positioned within the magnetic field generated by the magnetic field generator (Because each sensor coil lies within the magnetic field, localization data may be collected simultaneously for each sensor coil, col 6 lines 22-23); 
	Oren does not disclose a system: wherein a magnetic field generator configured and arranged to generate the magnetic field for localization of the catheter within the patient, and wherein the longitudinal axis of each sensor coil is non-parallel relative to an axis of the generated magnetic field.
Olson discloses medical positioning systems ([0003],[0008]). Olson teaches a magnetic field generator configured and arranged to generate the magnetic field for localization of the catheter within the patient (determining the position of catheter [0031], [0032], [0034])  and the longitudinal axis of each sensor coil is non-parallel relative to an axis of the generated magnetic field (System 10 includes moving imager 18, which includes intensifier 20 and emitter 22, and magnetic positioning system (MPS) 24, which includes position sensor 26 and field generators 28 [0030]; position sensor 26 may include three mutually orthogonal coils [0034];  Field generators 28 transmit magnetic fields that are mutually orthogonal [0037]; magnetic field generators 28 are moveable around the patient, as it is attached to C-arm 30 which rotates, in fig. 1, which has the ability to place the magnetic field generator in different angles and positions, which implicitly allows for the magnetic field generator to be oriented such that the longitudinal axis of each sensor coil is non-parallel relative to an axis of the generated magnetic field). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oren, to include a magnetic field generator configured and arranged to generate the magnetic field for localization of the catheter within the patient and the longitudinal axis of each sensor coil is non-parallel relative to an axis of the generated magnetic field, as taught by Olson, in order to increase the signal output of a position sensor located within catheter so that system is better able to process data collected by catheter, as suggested by Olson ([0030]). 

	Regarding claim 2, Oren in view of Olson as modified above teaches the claimed invention as discussed above. Oren further teaches a system wherein the magnetic reference sensor includes three sensor coils (the sensor coil array includes three sensor coils, col 13 lines 66-67).

Regarding claim 3, Oren does not teach a system wherein the longitudinal axis of each of the sensor coils are positioned substantially orthogonal relative to a longitudinal axis of the generated magnetic field, however Olson teaches wherein the longitudinal axis of each of the sensor coils are positioned substantially orthogonal relative to a longitudinal axis of the generated magnetic field, (System 10 includes moving imager 18, which includes intensifier 20 and emitter 22, and magnetic positioning system (MPS) 24, which includes position sensor 26 and field generators 28 [0030]; position sensor 26 may include three mutually orthogonal coils [0034];  Field generators 28 transmit magnetic fields that are mutually orthogonal [0037]; magnetic field generators 28 are moveable around the patient, as it is attached to C-arm 30 which rotates, in fig. 1, which has the ability to place the magnetic field generator in different angles and positions, which implicitly allows for the magnetic field generator to be oriented such that the longitudinal axis of each sensor coil is non-parallel relative to an axis of the generated magnetic field)  the longitudinal axis of each of the sensor coils are positioned substantially orthogonal relative to a longitudinal axis of the generated magnetic field). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oren, to include the longitudinal axis of each of the sensor coils are positioned substantially orthogonal relative to a longitudinal axis of the generated magnetic field, in order to increase the signal output of a position sensor located within catheter so that system is better able to process data collected by catheter, as suggested by Olson ([0030]). 

Regarding claim 4, Oren in view of Olson as modified above teaches the claimed invention as discussed above. Oren further teaches a system wherein the three sensor coils are positioned substantially orthogonal relative to one another (the apparatus includes a first sensor coil, a second sensor coil oriented orthogonally to the first sensor coil and fixedly positioned relative to the first sensor coil, and a third sensor coil oriented orthogonally to the first and second sensor coils and fixedly positioned relative to the first and second sensor coils, col 2 lines 38-43).

Regarding claim 5, Oren in view of Olson as modified above teaches the claimed invention as discussed above. Oren further teaches a system wherein each of the sensor coils include proximal and distal ends, each of the proximal ends of the sensors coils lie in a first common plane, and each of the distal ends of the sensors coils lie in a second common plane (the sensor coil array includes three sensor coils, col 13 lines 66-67; each of the three coils inherently has a proximal and distal end, and those of ordinary skill in the art would recognize that a plane in the cartesian coordinate system is defined by three points, therefore it is implicit that three points from the proximal ends of the sensor coils forms line in one common plane, and the three points from distal end lie in a second common plane).

Regarding claim 11, Oren in view of Olson as modified above teaches the claimed invention as discussed above. Oren further teaches a system wherein:
processor circuitry communicatively coupled to the magnetic reference sensor (the processor circuitry is communicatively coupled to the metal distortion fixture, col 2 lines 20-23), and configured and arranged to:
receive electrical signals from the sensor coils indicative of the position of the magnetic reference sensor (receives the electrical signals from each of the sensor coils, calculates a time-dependent magnetic field magnitude value for each of the received signals, col 2 lines 20-23; Because each sensor coil lies within the magnetic field, localization data may be collected simultaneously for each sensor coil, col 6 lines 21-23 ), 
and detect a change in the position of the magnetic reference sensor over time associated with patient respiration (A magnetic-based localization system 8 may include a fixed reference 22 …multiple references may be used for the same or different purposes (e.g., to correct for respiration…), col 6 lines 24-32).

	Regarding claim 12, Oren in view of Olson as modified above teaches the claimed invention as discussed above. Oren further teaches a system wherein the sensor coils of the magnetic reference sensor are further configured and arranged to vary the electrical signal output (in a magnetic field, the output of the sensor coil array is used to calculate magnitude positions and orientations associated with the mechanical position and orientation of the sensor coils relative to one another, col 9 lines 56-61) in response to a change in the magnetic reference sensor position due to patient respiration (fixed reference provides a relative position to which the positions of sensor coils on the catheter are measured… multiple references may be used for the same or different purposes (e.g., to correct for respiration…), col 6 lines 24-32).

Regarding claim 14, Oren teaches an apparatus for detecting a position within a magnetic field, the apparatus comprising:
a first sensor coil (the apparatus includes a first sensor coil, col 2 lines 38-43).;
a second sensor coil oriented orthogonal to the first sensor coil and fixedly positioned relative to the first sensor coil (a second sensor coil oriented orthogonally to the first sensor coil and fixedly positioned relative to the first sensor coil, col 2 lines 38-43); and
a third sensor coil oriented orthogonal to the first and second sensor coils and fixedly positioned relative to the first and second sensor coils (a third sensor coil oriented orthogonally to the first and second sensor coils and fixedly positioned relative to the first and second sensor coils, col 2 lines 38-43).;
wherein the first, second, and third sensor coils are configured and arranged to sense a magnetic field strength and magnetic field orientation substantially coaxial with the respective sensor coil (The first, second, and third sensor coils receive energy indicative of a magnetic field strength and magnetic field orientation substantially coaxial with the receiving sensor coil, col 2 lines 44-46). 
	Oren does not teach a system wherein each of the sensor coils positioned with substantially equal perpendicularity relative to a magnetic field axis.  
Olson discloses medical positioning systems ([0003],[0008]). Olson teaches each of the sensor coils positioned with substantially equal perpendicularity relative to a magnetic field axis (System 10 includes moving imager 18, which includes intensifier 20 and emitter 22, and magnetic positioning system (MPS) 24, which includes position sensor 26 and field generators 28 [0030]; position sensor 26 may include three mutually orthogonal coils [0034];  Field generators 28 transmit magnetic fields that are mutually orthogonal [0037]; magnetic field generators 28 are moveable around the patient, as it is attached to C-arm 30 which rotates, in fig. 1, which the ability to place the magnetic field generator in different angles and positions, and implicitly allows for the magnetic field generator to be oriented such that each of the sensor coils positioned with substantially equal perpendicularity relative to a magnetic field axis). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oren, to configure each of the sensor coils positioned with substantially equal perpendicularity relative to a magnetic field axis, as taught by Olson, in order to increase the signal output of a position sensor located within catheter so that system is better able to process data collected by catheter, as suggested by Olson ([0030]).  

	Regarding claim 15, Oren in view of Olson as modified above teaches the claimed invention as discussed above. Oren further teaches a system wherein:
each of the sensor coils are further configured and arranged to convert energy received from the magnetic field into an electrical signal (Each of the sensor coils senses the magnetic field aligned with the orientation of the sensor and outputs an electrical signal indicative of the sensed magnetic field, col 2 lines 18-20), and variation of the electrical signal output of the sensor coil over time is indicative of a change in the position of the apparatus (Because each sensor coil lies within the magnetic field, localization data may be collected simultaneously for each sensor coil, col 6 lines 22-23).

Regarding claim 16, Oren in view of Olson as modified above teaches the claimed invention as discussed above. Oren further teaches an apparatus wherein each of the sensor coils include proximal and distal ends, each of the proximal ends of the sensors coils lie in a first common plane, and each of the distal ends of the sensors coils lie in a second common plane (the sensor coil array includes three sensor coils, col 13 lines 66-67; each of the three coil inherently has a proximal and distal end, and those of ordinary skill in the art would recognize that a plane in the cartesian coordinate system is defined by three points, therefore it is implicit that three points from the proximal ends of the sensor coil forms line in one common plane, and the three points from distal end lie in a second common plane).

Claim 6 , 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oren in view of Olson as applied to claim 1 and 14 above, and further in view of Jacobsen et al. (US 20140012130 A1, hereinafter, Jacobsen).

	Regarding claim 6, the combined invention of Oren in view Olson as modified above as modified above does not teach a system wherein each of the sensor coils are positioned within the magnetic reference sensor with a non-vertical orientation. Jacobsen is in applicant’s field of endeavor of A61B5/062 and discloses a tracking device (abstract). Jacobsen teaches each of the sensor coils are positioned within the magnetic reference sensor with a non-vertical orientation (fig. 8 implicitly shows three coils 214A that are in non-vertical orientation as all three coils are attached to the outside of tubular structure 223 in a circular manner; [0055]; The three coil assemblies 214 can also each be positioned at an angle relative to each other [0057]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Oren and Olson, by making each of the each of the sensor coils positioned within the magnetic reference sensor with a non-vertical orientation, as taught by Jacobsen, in order to have greater or stronger sensitivity in the navigated space, as suggested by Jacobsen ([0055]). 

	Regarding claim 10, the combined invention of Oren in view Olson as modified above does not teach a system wherein each of the sensor coils are oriented approximately 35° relative to one another about a horizontal axis of the system. Jacobsen is in applicant’s field of endeavor of A61B5/062 and discloses a tracking device (abstract). Jacobsen teaches that the each of the sensor coils are oriented approximately 35° relative to one another about a horizontal axis of the system (the two coil assemblies 214 can be positioned at an angle of about 35 to 75 degrees… relative to longitudinal axis 208 of the tube assembly 210, [0054]; longitudinal axis 208 is implicitly horizontal as shown in fig 5A, [0057]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Oren and Olson to make the sensor coils are oriented approximately 35° relative to one another about a horizontal axis of the system, as taught by Jacobsen, in order to minimize electromagnetic interference, as suggested by Jacobsen ([0090]). 

	Regarding claim 17, Oren in view of Olson does not teach the apparatus wherein each of the sensor coils have a non-vertical orientation. Jacobsen is in applicant’s field of endeavor of A61B5/062 and discloses a tracking device (abstract).  Jacobsen teaches each of the sensor coils are positioned within the magnetic reference sensor with a non-vertical orientation (fig. 8 implicitly shows three coils 214A that are in non-vertical orientation as all three coils are attached to the outside of tubular structure 223 in a circular manner; [0055]; The three coil assemblies 214 can also each be positioned at an angle relative to each other [0057]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Oren and Olson, by making each of the each of the sensor coils positioned within the magnetic reference sensor with a non-vertical orientation, as taught by Jacobsen, in order to have greater or stronger sensitivity in the navigated space, as suggested by Jacobsen ([0055]).  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oren in view of Cohen and Raab as applied to claim 2 above, and further in view of Groszmann (US 8,886,289 B2).

	Regarding claim 7, Oren in view of Cohen and Raab as modified above does not teach a system wherein signals from each of the three sensor coils are configured and arranged to determine six degrees of freedom of the magnetic reference sensor within the magnetic field. Groszmann discloses dynamic referencing of an internal organ or tissue in an image-guided invasive procedure, wherein signals or fields generated by the sensor elements, such as electromagnetic signals or fields, may be used to determine the positions of the sensor elements (col 1 line 60-63, col 1 like 65-col 2 line 1). 
Groszmann teaches a system wherein signals from each of the three sensor coils (a substrate having three or more sensor elements is provided, col 1 lines 62-63) are configured and arranged to determine six degrees of freedom (six degrees of freedom (x, y, z, roll, pitch, yaw) can be determined from the aggregate or combined information obtained from the two or more coils, col 5 lines 6-12) of the magnetic reference sensor within the magnetic field (the EM fields generated by the EM coils may be used to determine the position and orientation of the substrate 10 upon which they are integrated, col 5 lines 13-15).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oren in view of Cohen and Raab to include signals from each of the three sensor coils are configured and arranged to determine six degrees of freedom of the magnetic reference sensor within the magnetic field, as taught by Groszmann, in order to have a reference device that moves with the patient to provide accurate and consistent tracking of the anatomy of interest (col 1 lines 32-34).

	Regarding claim 8, Oren in view of Cohen and Raab as modified above does not teach a system wherein signals from any first pair of the three sensor coils are indicative of six degrees of freedom of the magnetic reference sensor, and a second pair of the three sensor coils verify the six degrees of freedom determined by the first pair, however, Groszmann teaches a system wherein signals from any first pair of the three sensor coils are indicative of six degrees of freedom of the magnetic reference sensor, and a second pair of the three sensor coils verify the six degrees of freedom determined by the first pair (If at least two such coils are combined into or integrated onto a device… so that the coils have a known and fixed relationship to one another, then six degrees of freedom (x, y, z, roll, pitch, yaw) can be determined from the aggregate or combined information obtained from the two or more coils, col 5 lines 6-12). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oren and Olson to include signals from any first pair of the three sensor coils are indicative of six degrees of freedom of the magnetic reference sensor, and a second pair of the three sensor coils verify the six degrees of freedom determined by the first pair as taught by Groszmann, in order to have a reference device reference device moves with the patient to provide accurate and consistent tracking of the anatomy of interest (col 1 lines 32-34).

Claims 9 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oren and Olson  as applied to claim 2 and 14 above, and further in view of Maschke (US 20070038075 A1) .
	
	Regarding claim 9, the combined invention of Oren and Olson does not teach a system wherein each of the three sensor coils are oriented 60° relative to one another about a vertical axis of the system. Maschke discloses “Catheter, Catheter Device, And Imaging Diagnostic Device” (title). Maschke teaches a system wherein each of the three sensor coils (The position-indicating means can contain at least one but preferably three coils [0012]) are oriented 60° relative to one another about a vertical axis of the system (particular an arrangement of the coils or, as the case may be, receiving coils mutually displaced by 60° [0014]; reference number 2 in fig. 1 are the coils are located, it is implicit that the coils can be mutually displaced/displaced relative 60° relative to a vertical axis within the positioning system, as it is mutually displaced 60° from each other [0053]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oren and Olson, to configure  each of the three sensor coils are oriented 60° relative to one another about a vertical axis of the system, in order to enable the device to be miniaturized and, on the other hand, with the application of appropriate computing algorithms, will allow the position of the position-indicating means to be precisely determined, as suggested by Maschke ([0014]). 

Regarding claim 18, the combined invention of Oren and Olson does not teach an apparatus wherein each of the three sensor coils are oriented 60° relative to one another about a vertical axis of the system. Maschke discloses “Catheter, Catheter Device, And Imaging Diagnostic Device” (title). Maschke teaches each of the three sensor coils (The position-indicating means can contain at least one but preferably three coils [0012]) are oriented 60° relative to one another about a vertical axis of the system (particular an arrangement of the coils or, as the case may be, receiving coils mutually displaced by 60° [0014]; reference number 2 in fig. 1 are the coils are located, it is implicit that the coils can be mutually displaced/displaced relative 60° relative to a vertical axis within the positioning system, as it is mutually displaced 60° from each other [0053]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oren and Olson, to configure each of the three sensor coils are oriented 60° relative to one another about a vertical axis of the system, in order to enable the device to be miniaturized and, on the other hand, with the application of appropriate computing algorithms, will allow the position of the position-indicating means to be precisely determined, as suggested by Maschke ([0014])

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oren in view of Olson as applied to claim 11 above, and further in view of Cohen et al (US 10069668 B2, hereinafter "Cohen").
 
	Regarding claim 13, the combined invention of Oren and Olson as modified above does not teach a system wherein the processor circuitry is further configured to correct the calculated position of the catheter within the patient in response to the detected patient respiration, however, Cohen teaches a system wherein the processor circuitry (MPS system 110 includes a location and orientation processor, col 9 lines 57-58) is further configured to correct the calculated position of the catheter within the patient (catheter, col 2 lines 11-14)  in response to the detected patient respiration (The main control 12 then calculates a respiration correction factor to apply to position and orientation measurements, col 6 lines 30-31). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Oren and Olson, by further configuring the  processor circuitry to correct the calculated position of the catheter within the patient in response to the detected patient respiration, as taught by Cohen, in order to achieve the ability to accurately compensate for the motion of a moving region of interest in a patient's body, such as may be needed when superimposing a representation of a catheter tip on an image acquired at a time different than a time when the position of the catheter tip was acquired, as suggested by Cohen (col 2 lines 1-7).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oren in view of Olson and Maschke  as applied to claim 18  above, and further in view of Jacobsen et al. (US 20140012130 A1, hereinafter "Jacobsen")

	Regarding claim 19, the combined invention of Oren, Olson, and Maschke does not teach the apparatus wherein each of the sensor coils are oriented approximately 35° relative to one another about a horizontal axis of the system.
	Jacobsen is in applicant’s field of endeavor of A61B5/062 and discloses a tracking device (abstract). Jacobsen teaches each of the sensor coils are oriented approximately 35° relative to one another about a horizontal axis of the system (Each flattened section 206 can include a slot or depression 218 formed therein and configured to receive a corresponding coil assembly 214… the three coil assemblies 214 can each include a cylindrical configuration as shown in FIGS. 4 and 5 [0052]; Each slot 218 can be formed in the corresponding flattened section 206 at a 35 to 75 degree angle [0052]; three coil assemblies 214 are therefore likewise positioned equidistantly around the circumference of sleeve 90 [0052], axis 208 is implicitly horizontal as shown in fig 5A, [0057]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Oren, Olson, and Maschke to make the sensor coils are oriented approximately 35° relative to one another about a horizontal axis of the system, as taught by Jacobsen, in order to facilitate supporting the tracking sensor arrangement, as suggested by Jacobsen ([0052]). 

Response to Arguments
Applicant’s arguments, see 6, filed 06/08/2022, with respect to the provisional double patenting rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of provisional double patenting rejection is made in view of Oren et al. (US Patent No. 10,772,531 B2) in view of .

Applicant’s arguments, see remarks, pages 7, filed 06/08/2022, with respect to the rejections of claims 14 and 15 under 35 USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Oren et al. (US Patent No. 10,772,531 B2) in view of Olson et al. (US 20180042516 A1).
Applicant’s arguments, see remarks, pages 7, filed 06/08/2022, with respect to the rejection(s) of claims 1-4 and 11-12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Oren et al. (US Patent No. 10,772,531 B2) in view of .
Applicant’s arguments, see remarks, pages 7-8, filed 06/08/2022, with respect to the rejection of claim 13  under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Oren et al. (US Patent No. 10,772,531 B2) in view of Cohen et al.
Applicant’s arguments, see remarks, pages 9-10, filed 06/08/2022, with respect to the rejection of claims 5 and 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Oren et al. (US Patent No. 10,772,531 B2) in view of .
Applicant’s arguments, see remarks, page 9, filed 06/08/2022, with respect to the rejection of claims 7 and 8 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Oren et al. (US Patent No. 10,772,531 B2) in view of  and Groszmann (US 8,886,289 B2).
Applicant’s arguments, see remarks, pages 9-10, filed 06/08/2022, with respect to the rejection of claim 6 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Oren et al. (US Patent No. 10,772,531 B2) in view of  and Jacobsen et al. (US 20140012130 A1).
Applicant’s arguments, see remarks, pages 9-10 and 11, filed 06/08/2022, with respect to the rejection of claims 9 and 18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Oren et al. (US Patent No. 10,772,531 B2) in view of  and Maschke (US 20070038075 A1).
Applicant’s arguments, see remarks, page 10-11, filed 06/08/2022, with respect to the rejection of claims 10 and 17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Oren et al. (US Patent No. 10,772,531 B2) in view of  and  Jacobsen et al. (US 20140012130 A1).
Applicant’s arguments, see remarks, pages 11, filed 06/08/2022, with respect to the rejection of claims 19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Oren et al. (US Patent No. 10,772,531 B2) in view of  and Maschke (US 20070038075 A1) Jacobsen et al. (US 20140012130 A1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793